Appellant was convicted in the county court of Collin County for the offense of unlawfully possessing whisky, and, upon his plea of guilty before the court, he was found guilty and his punishment assessed at a fine of two hundred dollars and three months in jail. One prior conviction for the purpose of enhancing the penalty was alleged in the complaint and information.
The proceedings are regular and the record is before this court without bills of exception or a statement of facts.
The judgment is affirmed.